Citation Nr: 1816958	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to June 17, 2013, for posttraumatic stress disorder (PTSD), and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel






INTRODUCTION


The Veteran served on active duty service from December 1965 to December 1967.  He has a Combat Infantryman's Badge among his awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter the Agency of Original Jurisdiction (AOJ)).  

In February 2016, the Board remanded the appeal for further development.  The appeal has been returned to the Board for further adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is necessary to ensure compliance with the Board's August 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The February 2016 remand contained the following instruction:

Ask the Veteran whether he is currently receiving Social Security Administration disability benefits.  If the response is affirmative, obtain any relevant records from that agency.

It appears that the AOJ did not complete this remand instruction.  In response to a March 2016 VA letter, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits.  See April 2016 Veteran Statement.  However, the claims file does not reflect that the AOJ attempt to obtain these SSA records.  See also January 2018 Appellant's Brief.  Therefore, a remand is needed to ensure compliance with the February 2016 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since April 2016.

2.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

